DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 12 rejected under 35 U.S.C. 103(a) that all the memory controller in the cited references are explicitly NOT on the DIMM; applicant's arguments have fully been considered, but are not found to be persuasive.
Please note that applicant’s arguments appears to rely on language solely recited in preamble recitations in claim 12. When reading the preamble in the context of the entire claim, the recitation of “DIMM” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not Kim does not teach sending a command to the memory devices that bypass the data buffer, with those same commands being interpreted as subsequent control signals that trigger the data buffer to send data; Wang sends commands to the RCD, not the memory device; and Wang does note teach/suggest commands of commands; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, please note that the features upon which applicant relies (i.e., those same commands) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, Wang does teach/suggest sending commands to the memory device (e.g. RCD 102 is part of the memory device 50a in Fig. 2), and Wang does teach/suggest memory controller sending MRS7 command to the RCD circuit for setting parameter, wherein the RCD circuit then converts the command to control signaling and forward the control signaling to the data buffers 90a-90n (Fig. 2; col. 3, l. 43 to col. 5, l. 2; and col. 6, l. 35 to col. 7, l. 36).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 12, the examiner will also apply the above response for independent claim 1 towards independent claim 12.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-14, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.: 2016/0247552) in view of Rosenband et al. (US Patent 8,397,013) and Wang et al. (US Patent 9,653,147).

As per claim 1, Kim teaches/suggests a system, comprising: multiple nonvolatile memory (NVM) devices (Fig. 11, ref. 53, 53-1, 71 and 81); a storage controller (Fig. 1, ref. 400) to manage reading and writing to the NVM devices (e.g. read operation and write operation with the NVM devices); and a data buffer (Fig. 11, ref. 51-52) coupled to the storage controller on a data bus with a host-side data bus interface (e.g. buffer’s interface that is coupled to memory controller (620) on host side in Fig. 13), and coupled 
Kim does not teach the system, comprising: having a double data rate data bus, to train the host-side data bus interface for a DDR protocol, and separately to train the memory-side data bus interface specific to a nonvolatile media of NVM module, and to first send a command, and subsequently send a control signal to the data buffer.
Rosenband teaches/suggests a system, comprising: having a double data rate data bus (e.g. associated with DDR3 data bus), to train the host-side data bus interface for a DDR protocol (e.g. associated with configuration of interface to operate with Fig. 1A, ref. 110), and separately to train the memory-side data bus interface specific to a nonvolatile media of NVM module (e.g. associated with configuration of interface to operate with Fig. 1A, ref. 105) (Fig. 1A; col. 2, l. 40 to col. 3, l. 31; and col. 5, l. 45 to col. 6, l. 56).
Wang teaches/suggests a system, comprising: to first send a command, and subsequently send a control signal to the data buffer (e.g. associated with memory controller (20) sending command to RCD circuit (102) and subsequently sending control/command signaling to data buffer (90a-90n): col. 7, ll. 2-36) (Fig. 2; col. 3, l. 43 to col. 5, l. 2; and col. 6, l. 35 to col. 7, l. 36).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rosenband’s translation module and Wang’s command signaling into Kim’s system for the benefit of implementing a robust DIMM that contain more than one type of memory technology (Rosenband, col. 2, ll. 41-42) and customizing the operation of data buffers (Wang, col. 6, ll. 37-38) to obtain the invention as specified in claim 1.

As per claim 2, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim, Rosenband and Wang further teach/suggest the system comprising wherein the storage controller is to first send a command signal to the NVM devices, and next send a control signal to the data buffer (Wang, associated with memory controller (20) sending command to RCD circuit (102) and next to send control/command signaling to data buffer (90a-90n): col. 7, ll. 2-36), wherein the control signal is to trigger the data buffer to transfer data to the NVM devices (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0090]-[0095]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Wang, Fig. 2; col. 3, l. 43 to col. 5, l. 2; col. 6, l. 35 to col. 7, l. 36).

Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim and Rosenband further teach/suggest the system comprising wherein the data buffer is to re-drive data signals from the storage controller to the NVM devices, including to synchronize data to a protocol timing of an interface of the NVM devices (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56). 

As per claim 8, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim and Rosenband further teach/suggest the system comprising wherein the NVM devices comprises a first group of NVM devices and the data buffer comprises a first data buffer, and further comprising a second group of NVM devices and a second data buffer coupled between the second group of NVM devices and the storage controller (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56). 

As per claim 10, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim and Rosenband further teach/suggest the system further comprising a command buffer (Kim, Fig. 11, ref. 53 and 53-1) coupled between the NVM devices and the storage controller on a command bus, the command buffer to re-drive command signals on the command bus, and synchronize command signals to a clock signal (Kim, Fig. 1; Fig. 4; Fig. 11; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0079]-[0086]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56)

Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim and Rosenband further teach/suggest the system further comprising one or more of: at least one processor communicatively coupled to the storage controller; a memory controller communicatively coupled to the storage controller; a display communicatively coupled to at least one processor; a battery to power the system; or a network interface communicatively coupled to at least one processor (Kim, Fig. 1; Fig. 4; Fig. 12-13; [0034]-[0041]; [0046]-[0062]; [0087]-[0095]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56) 

As per claim 12, claim 12 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Kim, Rosenband and Wang further teach/suggest the dual inline memory module (DIMM), comprising: a storage controller to manage read and write requests to nonvolatile memory; and multiple storage circuits (e.g. Fig. 4, ref. 71-74 and 81-84; Fig. 13, ref. 20) coupled to the storage controller (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0090]-[0095]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Wang, Fig. 2; col. 3, l. 43 to col. 5, l. 2; col. 6, l. 35 to col. 7, l. 36). 

As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above rejection of claim 2.

As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above rejection of claims 6.

As per claim 17, claim 17 is rejected in accordance to the same rational and reasoning as the above rejection of claim 10.

As per claim 22, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 12 above, where Kim and Rosenband further teach/suggest the DIMM comprising wherein the nonvolatile media comprises a NAND flash memory (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0090]-[0095]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56)

As per claim 23, claim 23 is rejected in accordance to the same rational and reasoning as the above rejection of claim 22.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.: 2016/0247552) in view of Rosenband et al. (US Patent 8,397,013) and Wang et al. (US Patent 9,653,147) as applied to claim 1, and further in view of Kitagawa (US Pub.: 2010/0318691).

As per claim 3, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 18 above, where Kim, Rosenband and Wang further teach/suggest the system comprising wherein the NVM devices are to transfer data over cycles, and the data buffer is to operate to transfer data over cycles, wherein the storage controller is to issue consecutive commands (e.g. equate to sequential transferring of command and Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0065]; [0068]; [0075]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Wang, Fig. 2; col. 3, l. 43 to col. 5, l. 2; col. 6, l. 35 to col. 7, l. 36).
Kim, Rosenband and Wang do not teach the system comprising wherein the NVM devices are to operate in a burst mode, to transfer data over 2N cycles, and the data buffer is to operate to transfer data over N cycles, to operate for 2N cycles. 
Kitagawa teaches/suggests a system comprising wherein the NVM devices are to operate in a burst mode, to transfer data over 2N cycles, and the data buffer is to operate to transfer data over N cycles, to operate for 2N cycles (e.g. by combining burst transferring of data by memory device with Kim, Rosenband and Wang’s transfer of data over cycles, the resulting combination of the references further teaches/suggests the above claimed features) ([0007]; [0012]; and [0117]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kitagawa’s burst transferring memory device into Kim, Rosenband and Wang’s system for the benefit of reducing a portion of the charge time occurring in the memory access time (Kitagawa, [0012]) to obtain the invention as specified in claim 3.
 
As per claim 4, Kim, Rosenband, Wang and Kitagawa teach/suggest all the claimed features of claim 3 above, where Kim, Rosenband and Kitagawa further teach/suggest the system comprising wherein the data buffer is to eliminate stall cycles Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; [0065]; [0068]; [0075]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Kitagawa, [0007]; [0012]; [0117]), wherein it would have been obvious for the resulting combination of the references to further teaches/suggests the above claimed features . 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.: 2016/0247552) in view of Rosenband et al. (US Patent 8,397,013) and Wang et al. (US Patent 9,653,147) as applied to claims 1 and 12, and further in view of Nobunaga et al. (US Pub.: 2009/0300237).

As per claim 5, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim, Rosenband and Wang further teach/suggest the system comprising wherein the data buffer is to apply a first configuration setting to communicate a data signal on data signal lines of the host-side data bus interface with standard of the host-side data bus interface and a second configuration setting to communicate a data signal on data signal lines of the memory-side data bus interface with a standard of the memory-side data bus interface (Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Wang, Fig. 2; col. 3, l. 43 to col. 5, l. 2; col. 6, l. 35 to col. 7, l. 36).
Kim, Rosenband and Wang do not teach the system comprising to align a data with a strobe signal and to align a data with a strobe signal.
Nobunaga teaches/suggests a system comprising to align a data with a strobe signal (e.g. associated with data being aligned with data strobe (DQS) signal, wherein the DQS signal is being driven from the source of the data such as the host) and to align a data with a strobe signal (e.g. associated with data being aligned with data strobe (DQS) signal, wherein the DQS signal is being driven from the source of the data such as the memory device) ([0022]-[0025]; [0036]; [0053]-[0055]; [0062]; [0099]-[0100]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nobunaga’s data strobe signaling into Kim, Rosenband and Wang’s system for the benefit of implementing a possible higher transfer rate (Nobunaga, [0024]) to obtain the invention as specified in claim 5.

As per claim 21, claim 21 is rejected in accordance to the same rational and reasoning as the above rejection of claim 5.

Claims 7, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub.: 2016/0247552) in view of Rosenband et al. (US Patent 8,397,013) and Wang et al. (US Patent 9,653,147) as applied to claims 1, 8 and 12, and further in view of Frayer et al. (US Pub.: 2008/0114924).

As per claim 7, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 1 above, where Kim and Rosenband further teach/suggest the system comprising wherein the data buffer is to re-drive data signals, including to synchronize Kim, Fig. 1; Fig. 4; Fig. 13; [0034]-[0041]; [0046]-[0062]; and Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56).
Kim, Rosenband and Wang do not teach the system comprising a buffer transfer data from the NVM devices to the storage controller, including operating according with a storage controller interface. 
Frayer teaches/suggests a system comprising a buffer transfer data from the NVM devices to the storage controller (e.g. Fig. 4, ref. 410), including operating according with a storage controller interface (Fig. 4-5; [0022]; [0025]-[0027]; and [0040]-[0041]).
 It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Frayer’s buffering into Kim, Rosenband and Wang’s system for the benefit of reducing power, reducing cost and improving performance (Frayer, [0010]-[0014]) to obtain the invention as specified in claim 7.

As per claim 9, Kim, Rosenband and Wang teach/suggest all the claimed features of claim 8 above, but Kim, Rosenband and Wang do not teach the system further comprising a third data buffer, wherein the first and second groups of NVM devices couple to the storage controller in a cascaded manner, with the third data buffer coupled between the storage controller and the first and second data buffers.
Frayer teaches/suggests a system comprising a third data buffer (e.g. Fig. 5, ref. 501, 504), wherein the first and second groups of NVM devices (e.g. Fig. 4, ref. 422, 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Frayer’s buffering into Kim, Rosenband and Wang’s system for the benefit of reducing power, reducing cost and improving performance (Frayer, [0010]-[0014]) to obtain the invention as specified in claim 9.

As per claim 15, claim 15 is rejected in accordance to the same rational and reasoning as the above rejection of claim 7.

As per claim 16, claim 16 is rejected in accordance to the same rational and reasoning as the above rejection of claim 9, where Kim, Rosenband and Frayer further teach/suggest the DIMM comprising wherein first and second data buffers couple, respectively, to first and second pluralities of the plurality of NVM devices (Kim, Fig. 4; [0035]-[0036]; [0046]-[0062]; Rosenband, Fig. 1A; col. 2, l. 40 to col. 3, l. 31; col. 5, l. 45 to col. 6, l. 56; and Frayer, Fig. 4-5; [0025]-[0027]).

II. PERTINENT PRIOR RELATED ART
KANG (US Pub.: 2015/0187423): disclosing communication between a memory controller with a memory device via corresponding buffers
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 16, 2021